Order entered April 18, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-19-00163-CV

      JOHN THOMAS, M.D., J.A.A. ENTERPRISES, LLC D/B/A SOUTH PLAINS
         LINDSEY’S DAY SPA, AND MELISSA MCRAE, D.O., Appellants

                                             V.

                            BIOTE MEDICAL, LLC, Appellee

                    On Appeal from the 191st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-18-09503

                                         ORDER
      Before the Court is appellants’ April 15, 2019 second motion to extend time to file their

brief. We GRANT the motion and ORDER appellants’ brief filed on or before April 22, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE